In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-533V
                                          (Not to be published)

*****************************
                            *
JOHN NAZAKA,                *
                            *
                Petitioner, *                                             Filed: October 31, 2014
                            *
          v.                *                                             Decision; Attorneys’
                            *                                             Fees & Costs
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Maximillian J. Muller, Muller Brazil, LLP, Philadelphia, PA, for Petitioner.

Debra Begley, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                            ATTORNEYS’ FEES AND COSTS DECISION1

        On June 23, 2014, John Nazaka filed a petition seeking compensation under the National
Vaccine Injury Compensation Program.2 In a Rule 4(c) Report, filed on September 11, 2014,
Respondent conceded that Petitioner had suffered a Table Injury of brachial neuritis due to his
receipt of the tetanus, diphtheria, and acellular pertussis vaccine. I subsequently issued a ruling
finding that Petitioner had established that he was entitled to compensation for his injury.
Thereafter, Respondent filed a proffer awarding compensation to Petitioner, which I found to be
reasonable and adopted as my decision in awarding damages on the terms set forth therein.

1
  Because this ruling contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the ruling will be available to the public.
Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
        On October 21, 2014, the parties filed a stipulation regarding attorneys’ fees and costs.
The parties have stipulated that Petitioner’s counsel should receive a lump sum of $13,600.00, in
the form of a check payable to Petitioner and Petitioner’s counsel. This amount represents a sum
to which Respondent does not object. In addition, in compliance with General Order #9,
Petitioner has represented that he did not personally incur any reimbursable costs in proceeding
on this petition.

        I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award of $13,600.00 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Maximillian J. Muller, Esq., of the law firm of Muller Brazil, LLP. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court
SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


        IT IS SO ORDERED.
                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.
                                                      2